DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Gette (US 20110031287 A1).
As to claim 18, Le Gette discloses: A portable-electronic-device holder (Fig. 2-6) for a dental display system, the holder comprising: 
a multi-part holder body 2 (including 14, 16, 10, 49, etc.) having first and second device engagement elements 14, 16 defining a portable electronic device housing 2 (when a portable electronic device is installed within; see par. 0037); 
an attachment element (backplate 10) to retain the first and second device engagement elements of the holder body together; 
the first and/or second device engagement elements defining a viewing aperture (see Fig. 2-6) to permit physical and/or optical access to the portable electronic device housing, the viewing aperture having an at least in part non-rectangular perimeter to increase user access to a touchscreen of a portable electronic device received in the holder body; and 

Regarding the preamble limitation, “for a dental display system”, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.
In the instant case, the limitation “for a dental display system” merely recites the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations. Accordingly, the preamble is not considered a limitation and is of no significance to claim construction. 
 Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).
In the instant case, the portable electronic device holder of Le Gette is capable of holding a portable electronic device in any setting, including a dental office, e.g., using the portable electronic device as a dental display.

Allowable Subject Matter
Claims 1-4, 7-17, 19, and 21-23 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1-4, 7-17, 19, and 21-23, the allowability resides in the overall structure of the device/entirety of the method as recited in independent claims 1 and 19, and at least in part, because claims 1 and 19 recite the following limitations: 
“A dental display system (Fig. 1-9) comprising: 
an articulatable-dental-arm clamp, a support and a portable-electronic-device holder; 
the articulatable-dental-arm clamp having a first articulatable-dental-arm engagement element and a second articulatable-dental-arm engagement element in use arranged to define an articulatable-dental-arm receiving portion, and a support attachment element having an attachment member; 
the support having a clamp attachment aperture through which the attachment member is adapted to extend; and
the portable-electronic-device holder having a multi-part holder body including first and second device engagement elements defining a portable electronic device housing, an attachment element to retain the first and second device engagement elements of the holder body together; 
the first and/or second device engagement elements defining a viewing aperture to permit physical and/or optical access to the portable electronic device housing 
and a mounting element on a back side of a holder body, the portable-electronic-device holder being adapted to be mounted to the support via the mounting element” - claim 1;
“A portable-electronic-device support assembly configured to be attached to an articulatable dental arm, the portable-electronic-device support assembly comprising: 

an articulatable-dental-arm clamp having a first articulatable-dental-arm engagement element and a second articulatable-dental-arm engagement element in use arranged to define an articulatable-dental-arm receiving portion, a fastening element to fasten the first and second articulatable-dental-arm engagement elements to each other so that the first and second articulatable-dental-arm engagement elements engage at least a portion of the in use articulatable dental arm, and a support attachment element to attach the support to the articulatable-dental-arm engagement elements, the support attachment element being spaced apart from the fastening element and comprising a first attachment member and a second attachment member, the first attachment member being at least in part adapted to be received within and fastened to the second attachment member to prevent separation of the first and second attachment members” - claim 19.
Zerhusen (WO 2016/196403) discloses a dental display system. (Fig. 102, 114; par. 00489). Galatas (US 20130118503 A1) also discloses a dental display system.
Sonnenberg (US 20100038505 A1) discloses a clamping display support system.
Smith (US 20130314890 A1), Lau (US 20110303805 A1), and Austin (US 20130021539 A1) disclose display mounting arms.
Crain (US 20060231713 A1) discloses a clamping holder for a handheld device.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835